Citation Nr: 0808432	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-42 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits premised on the retroactive 
adjustment of nonservice-connected pension benefits based on 
a reduction in countable income due to additional 
unreimbursed medical expenses.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
May 1946.  He died on March [redacted], 2003.  The appellant is his 
daughter and former custodian.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California.  

Finally, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  


REMAND

The appellant (the veteran's daughter and former custodian) 
seeks payment for unreimbursed medical expenses incurred 
during the last 15 months of the veteran's life.  In 
pertinent part, it is contended that, based on VA law and 
regulations, she is entitled to reimbursement for her out-of-
pocket medical expenses incurred as a result of her caring 
for the veteran during the period from January 2002 to his 
death on March [redacted], 2003.  

In that regard, at the time of the veteran's death on 
March [redacted], 2003, he was in receipt of nonservice-connected 
pension benefits, as well as additional benefits based on the 
need for the regular aid and attendance of another person.  
Pertinent evidence of record is to the effect that, at the 
time of the veteran's death, there were no pending claims for 
benefits.  Additional evidence is to the effect that, on 
May 1, 2003, there was received an Income Verification Report 
dated on April 19, 2003, as well as a Medical Expense Report 
dated on April 27, 2003.  Based on such evidence, and 
following a review of other evidence of record, the RO 
determined that the aforementioned income and expense 
information did not become available until after the date of 
the veteran's death, and therefore was not of record at the 
time of his death.  Since the necessary information upon 
which to retroactively adjust the veteran's monthly benefit 
payment was not received until after his death, the RO 
concluded that entitlement to accrued benefits could not be 
established.  

Pursuant to applicable law and regulation, upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at that 
date of his/her death (accrued benefits) and due and unpaid 
are, upon the death of such individual, to be paid to the 
living person first listed as follows:  (1) upon the death of 
a veteran, to the living person first listed as follows:  (i) 
his or her spouse; (ii) his or her children (in equal 
shares); (iii) his or her dependent parents (in equal 
shares), or to the surviving parent.  See 38 U.S.C.A. 
§ 5121(a) (West 2002); see also 38 C.F.R. § 3.1000(a) (2007).  

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4) (2007); Hayes v. Brown, 4 Vet. App. 353 
(1993).  

Under 38 U.S.C.A. § 1503(a)(8) (West 2002), annual income for 
pension purposes includes payments of any kind and from any 
source except the amount equivalent to payments for 
unreimbursed medical expenses to the extent that they exceed 
five percent of the maximum annual rate of pension.  See 
38 C.F.R. § 3.272(g) (2007).  If a VA pension recipient 
submits a pension Eligibility Verification Report or Report 
of Medical Expenses each year within an annual reporting 
period established by VA, certain unreimbursed medical 
expenses may be excluded from the annual income reported by 
the recipient and used by VA to adjust the amount of pension 
warranted.  Consequently, the submission of an Eligibility 
Verification Report or Report of Medical Expenses by the 
veteran's widow (or, in this case, his daughter) might result 
in a retroactive upward adjustment of pension for the prior 
year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2002); 
38 C.F.R. § 3.272(g)(1) (2007).  

Precedent opinions of VA's General Counsel interpreting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 (1992) 
(per curiam) have held, in essence, that while information in 
an Eligibility Verification Report submitted after a 
veteran's death may not be considered "evidence in the file 
at the time of death" for accrued benefits purposes, if the 
veteran had in the past supplied evidence of unreimbursed 
medical expenses which, due to the ongoing nature of his 
health condition, could be expected to recur in succeeding 
years (in amounts capable of estimation with a reasonable 
degree of accuracy), such information could be the basis for 
a determination that evidence in the file permitted 
prospective estimation of medical expenses.  See 
VAOPGCPREC-12-94 (May 2, 1994).  Thus, VA has discretion to 
rely on an estimate that usual medical expenses will be 
incurred, where such an estimate can be based on a clear and 
reasonable expectation.  

While information submitted after a veteran's death may not 
be used to establish eligibility, VA's General Counsel found 
that it may be used to verify the accuracy of a projection or 
prediction based on evidence in the file at the time of 
death, that is, an award of accrued benefits under 
38 U.S.C.A. § 5121(a) may be based on logical inferences from 
information in the file at the date of the beneficiary's 
death.  See VAOPGCPREC 6-93 (August 9, 1993).  This was 
codified at 38 C.F.R. § 3.1000(d)(4) and made effective 
November 27, 2002.  See 67 Fed. Reg. 65,707 (October 28, 
2002).  The amended regulation also included a requirement 
that a claimant be notified of the type of information 
required to complete an application for accrued benefits; 
that VA would take no further action on the claim unless VA 
received the required information; and that, if VA did not 
receive the required information within one year of the date 
of the original VA notification of information required, no 
benefits would be awarded on the basis of such application.  
38 C.F.R. § 3.1000(c).  

In the present case, it is clear that previous Medical 
Expense Reports were filed, and are currently of record.  
Similarly clear is that additional Income Verification 
Reports and Medical Expense Reports were filed in conjunction 
with the appellant's current claim.  However, the RO has yet 
to adjudicate that claim in light of the aforementioned 
opinion of VA's General Counsel regarding information 
submitted subsequent to the veteran's death.  Under the 
circumstances, further development is necessary prior to a 
final adjudication of the appellant's current claim.  

Finally, the Board notes that, prior to the filing of the 
appellant's claim, there was a significant change in the law.  
More specifically, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  More specifically, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the case at hand, there is no evidence whatsoever that the 
appellant was ever provided with VCAA-complying notice with 
respect to her current claim.  More specifically, at no point 
was the appellant furnished correspondence encompassing the 
requirements for entitlement to accrued benefits premised on 
the retroactive adjustment of nonservice-connected pension 
benefits based on a reduction in countable income due to 
unreimbursed medical expenses.  In an Appeal Certification 
Worksheet dated in March 2005, it was noted that Duty to 
Assist/Inform (VCAA) letters had not been furnished to the 
appellant inasmuch as the provisions of the VCAA were "not 
applicable."  To ensure that the appellant is afforded every 
due process consideration, the Board finds that VCAA notice 
must be provided to the appellant prior to a final 
adjudication of her current claim for benefits.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The appellant should be furnished a 
VCAA notice letter consistent with the 
provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That notice letter 
must describe the information and 
evidence not of record that is necessary 
to substantiate the appellant's claim for 
accrued benefits.  The notice letter 
should inform the appellant about the 
information and evidence that VA will 
seek to provide, as well as the 
information and evidence the appellant is 
expected to provide, and should request 
that the appellant provide any evidence 
in her possession which pertains to the 
claim.  

2.  The RO should then make a 
determination as to the veteran's 
countable income for the period in 
question, that is, the period from 
January to December 2002, and from 
January 2002 to March [redacted], 2003, with 
consideration given to the amount of 
unreimbursed medical expenses incurred 
for those respective time periods.  

3.  The RO should then review the 
appellant's claim for accrued benefits 
premised on the retroactive adjustment of 
nonservice-connected pension benefits 
based on a reduction in countable income 
due to additional unreimbursed medical 
expenses, to include consideration of the 
appellant's eligibility for accrued 
benefits for the purpose of receiving 
reimbursement for medical expenses the 
appellant paid for the veteran, as well 
as reimbursement of any burial expenses 
paid by the appellant.  Should the 
benefit sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case (SOC) in 
November 2004.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



